DETAILED ACTION
This is a final Office action in response to communications received on 7/16/2021.  Claims 1-2, 13-14 and 20 were amended.  No new claims were added and no claims were cancelled.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 was filed after the mailing date of the Non-Final Rejection on 4/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, several NPL references were missing a date.  The Examiner requests that dates be provided for those NPL references and an additional/updated IDS be filed with the corrected NPL citations.

Response to Arguments
 Applicant’s remarks regarding the rejection of claims 1-20 under 103 has been considered, but are found unpersuasive.  
Applicant’s arguments in the Remarks, filed 7/16/2021, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “wherein the first onboard database is encrypted using a first encryption method” and “wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately” which requires a new ground of rejection necessitated by amendments.
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over God (US 2016/0148449) in view of Cabos (US 2012/0177198) and Fons (US 2018/0217942).
Regarding claim 1, God discloses the limitations substantially as follows:
A multifactor authentication system onboard a vehicle (para. [0037], Fig. 1A: aircraft) comprising: 
at least one onboard processor (paras. [0042], [0052], Fig. 3C: access control devices which may be located on the aircraft (onboard) and central rights management unit); 
a first onboard database storing a first plurality of authentication data associated with a first factor for authentication (paras. [0040], [0042]: user database for storing features of user 4 including PIN/password);
and a second onboard database storing a second plurality of authentication data associated with a second factor of authentication (paras. [0040], [0042]: user database for storing features of user 4 including biometric data), wherein the at least one processor is in communication with the first onboard database user, the second onboard database, and one or more onboard protected computer systems (paras. [0037], [0042], [0045]: user database of central rights management unit in communication with access control device), and wherein the at least one processor is programmed to: 
receive, from a user, a request for access to the one or more onboard protected computer systems, wherein the request contains authentication data including a first authentication factor and a second authentication factor (paras. [0009], [0029], [0040]: receiving, from a user, a request to access installed systems on the vehicle (i.e. onboard protected computer systems) comprising a password/PIN (i.e. first authentication factors) and biometric data (i.e. second authentication factors));
retrieve first factor authentication data associated with the user (paras. [0042], [0045], [0049]: retrieving stored feature data of user 4 including password/PIN (i.e. first factor authentication data)); 
compare the first factor authentication data with the received first authentication factor to determine [[if]] when there is a match (paras. [0040], [0044]-[0045], [0054]: comparing the stored user PIN/password (i.e. first factor authentication data) with received user password/PIN (i.e. received first authentication factor) to determine if there is match); 
retrieve the second factor authentication data associated with the user (paras. [0042], [0045], [0049]: retrieving stored feature data of user 4 including biometric data);
compare the second factor authentication data with the received second authentication factor to determine [[if]] when there is a match (paras. [0040], [0044]-[0045], [0054]: comparing the stored biometric data (i.e. first factor authentication data) with received biometric features (i.e. received first authentication factor) to determine if there is match); and 
grant access to the one or more onboard protected computer systems [[if]] when all of the comparisons match (paras. [0029], [0047]: granting access to installed systems of the aircraft if the authentication data including the biometric and PIN/password are successfully authenticated).
God does not explicitly disclose the remaining limitations of claim 1 as follows:
retrieve first factor authentication data from the first onboard database, wherein the first onboard database is encrypted using a first encryption method;
retrieve the second factor authentication data from the second onboard database, wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately;
However, in the same field of endeavor, Cabos discloses the limitations of claim 1 as follows:
retrieve first factor authentication data from the first onboard database (paras. [0050], [0075], [0090], [0109]: retrieving private key from onboard data storage medium of aircraft);
retrieve the second factor authentication data from the second onboard database (paras. [0017], [0048], [0070], [0109], [0111], [0113]: obtaining/retrieving a combination identifier of the recipient aircraft and a session key/bit position and shared key known to the aircraft (i.e. second factor authentication data) from a database of the aircraft, where are part of decrypted information that is stored in the database);
Cabos is combinable with God because both are from the same field of endeavor of preventing aircraft systems from being accessed by unauthorized individuals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Cabos’s method of retrieving the first and second authentication data from databases onboard the aircraft with the system of God in order to increase the security of the system by obtaining the first and second factor authentication data directly from the database onboard the aircraft rather than through an intermediary device that could be compromised.
Neither God or Cabos disclose the remaining limitations of claim 1 as follows:
wherein the first onboard database is encrypted using a first encryption method;
wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately;
However, in the same field of endeavor Fons discloses the remaining limitations of claim 1 as follows:
wherein the first onboard database is encrypted using a first encryption method (paras. [0016]-[0018]: memory of a first electronic control unit of a vehicle (i.e. first onboard database) is encrypted using an upgraded encryption algorithm);
wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately (paras. [0016]-[0018], [0044], [0049], [0054], [0067]: vehicle has multiple ECU’s and a second ECU has a second memory encrypted with a non-upgraded encryption algorithm (i.e. first and second encryption method are different), where the memory of the first ECU and the memory of the second ECU are separate);
Fons is combinable with God and Cabos because all three are from the same field of endeavor of preventing vehicular systems from being accessed by unauthorized individuals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fon’s method of storing data separately in a first and second database and upgrading encryption algorithms with the system of God and Cabos in order to increase the security of the system by ensuring that “the encryption circuitry [] is broken by hackers or others, the decryption or encryption can be updated to new and unbroken steps” (Fons, para. [0049]).  

Regarding claims 2 and 14, God, Cabos and Fons disclose the limitations of the system of claim 1 and the computer device of claim 13. 
God discloses the limitations of claims 2 and 14 as follows:
wherein the at least one processor is further programmed to deny access to the one or more protected computers systems [[if]] when there is not a match for all of the comparisons (paras. [0029], [0044], [0045], [0054]: terminating the authentication method and denying access to installed computer systems on the vehicle if the authentication features including the PIN/password and biometric data cannot be matched).

Regarding claims 3 and 15, God, Cabos and Fons disclose the limitations of the system of claim 1 and the computer device of claim 13. 
God discloses the limitations of claims 3 and 15 as follows:
wherein the first plurality of authentication data stored in the first database is encrypted using a first encryption method, and wherein the processor is further programmed to encrypt the received first authentication factor using the first encryption method prior to the comparison (paras. [0014], [0040], [0042], [0044]-[0045]: the feature elements of authentication including the PIN/password (i.e. first plurality of authentication data), stored in the user database, are encrypted (i.e. using first encryption method) when stored on the identification medium prior to when the features are used to authenticate the user during authentication/comparison).

	Regarding claim 4, God, Cabos and Fons disclose the limitations of claims 1 and 3.
God discloses the limitations of claim 4 as follows:
The system in accordance with Claim 3, further comprising a first authentication computer device associated with the first database (paras. [0044]-[0046], [0054]: access control device, located outside the aircraft (i.e. first authentication computer device), communicates with the user database), wherein the first authentication computer device is programmed to: 
perform the comparison of the first authentication factor and the first factor authentication data (paras. [0044]-[0045], [0054]: access control device compares the received PIN/user password with the stored PIN/user password); and 
transmit the results of the comparison to the at least one processor (paras. [0044]-[0045], [0054]-[0055]: transmitting to the central rights management unit that authentication/comparison of the PIN/password was successful or terminating the authentication process if the authentication was not successful).

	Regarding claim 16, God, Cabos and Fons disclose the limitations of claims 13 and 15.
God discloses the limitations of claim 16 as follows:
The computer device in accordance with Claim 15, wherein the computer device is in communication with a first authentication computer device associated with the first onboard database (paras. [0044]-[0046], [0054]: access control device, located outside the aircraft (i.e. first authentication computer device), communicates with the user database), wherein the first authentication computer device is programmed to: 
perform the comparison of the first authentication factor and the first factor authentication data (paras. [0044]-[0045], [0054]: access control device compares the received PIN/user password with the stored PIN/user password); and 
transmit the results of the comparison to the at least one processor, wherein the results solely include a pass or fail (paras. [0044]-[0045], [0054]-[0055]: transmitting to the central rights management unit that authentication/comparison of the PIN/password was successful or terminating the authentication process if the authentication was not successful (i.e. authentication is either pass or fail)).

Regarding claims 5 and 17, God, Cabos and Fons disclose the limitations of the system of claims 1 and 3-4 and the computer device of claims 13 and 15-16. 
God discloses the limitations of claims 5 and 17 as follows:
wherein the second plurality of authentication data stored in the second database is encrypted using a second encryption method, and wherein the processor is further programmed to encrypt the received second authentication factor using the second encryption method prior to the comparison (paras. [0014], [0040], [0042], [0044]-[0045]: the feature elements of authentication including the biometric data (i.e. second plurality of authentication data), stored in the user database, are encrypted (i.e. second encryption method) when stored on the identification medium prior to when the features are used to authenticate the user during authentication/comparison) (see also Cabos, para. [0014]: different encryption methods may be used such as asymmetric RSA methods, Diffie Hellman methods, or symmetric methods).

Regarding claim 6, God, Cabos and Fons disclose the limitations of claims 1 and 3-5.

The system in accordance with Claim 5, further comprising a second authentication computer device associated with the second database (paras. [0044]-[0046], [0054]: access control device, located outside the aircraft (i.e. first authentication computer device), communicates with the user database), wherein the second authentication computer device is programmed to: 
perform the comparison of the second authentication factor and the second factor authentication data (paras. [0044]-[0045], [0054]: access control device compares the received biometric data with the stored biometric data); and 
transmit the results of the comparison to the at least one processor (paras. [0044]-[0045], [0054]-[0055]: transmitting to the central rights management unit that authentication/comparison of the biometric data was successful or terminating the authentication process if the authentication was not successful).

	Regarding claim 18, God, Cabos and Fons disclose the limitations of claim 13.
God discloses the limitations of claim 18 as follows:
The computer device in accordance with Claim 17, wherein the computer device is in communication with a second authentication computer device associated with the second database (paras. [0044]-[0046], [0054]: access control device, located outside the aircraft (i.e. first authentication computer device), communicates with the user database), wherein the second authentication computer device is programmed to: 
perform the comparison of the second authentication factor and the second factor authentication data (paras. [0044]-[0045], [0054]: access control device compares the received biometric data with the stored biometric data); and
transmit the results of the comparison to the at least one processor, wherein the results solely include a pass or fail (paras. [0044]-[0045], [0054]-[0055]: transmitting to the central rights management unit that authentication/comparison of the biometric data was successful or terminating the authentication process if the authentication was not successful) (i.e. authentication is either pass or fail)).

Regarding claim 7, God, Cabos and Fons disclose the limitations of claims 1 and 6.
God discloses the limitations of claim 7 as follows:
The system in accordance with Claim 6, wherein the first onboard database resides on a first onboard server and the first plurality of authentication data associated with the first factor for authentication comprises token data, and the second onboard database resides on a second onboard server and the second plurality of authentication data associated with the second factor of authentication comprises biometric data, wherein the token data and biometric data are divided between the first onboard server and second onboard server such that a compromise of one onboard server will enable access to both the token data and biometric data (paras. [0040], [0042]: wherein the user database resides on the aircraft as part of central rights management unit (i.e. first onboard database and second onboard database) and the authentication data comprises PIN/password (i.e. first factor for authentication comprises token data) and the authentication data comprises biometric data, wherein the PIN/password and biometric data are stored together so that if the user database was compromised, the compromise would enable the attacker to access both the PIN/password and biometric data).

Regarding claim 8, God, Cabos and Fons disclose the limitations of claim 1.
God discloses the limitations of claim 8 as follows:
The system in accordance with Claim 1, wherein the request, by the user, is received from a device that is not onboard the vehicle (paras. [0044]-[0045]: request from user to access aircraft is received from an identification medium and access control device located at the exit of the airport (i.e. not onboard the aircraft)).

Regarding claim 9, God, Cabos and Fons disclose the limitations of claims 1 and 8.
Cabos discloses the limitations of claim 9 as follows:
The system in accordance with Claim 8, wherein the request is received via a broadband powerline (BPL) connection, and wherein the request originates from a ground-based modem (paras. [0006], [0019]: transmitting communication requests from ground stations (i.e. ground-based modem) using broadband channels (i.e. BPL)).


Regarding claim 10, God, Cabos and Fons disclose the limitations of claim 1.
God discloses the limitations of claim 10 as follows:
The system in accordance with Claim 1, wherein the multifactor authentication system and the one or more protected computer systems are aboard an aircraft (paras. [0037], [0042]: wherein the downloaded computer systems, user database and access control devices are onboard an aircraft).

Regarding claim 19, God, Cabos and Fons disclose the limitations of claim 1.
God and Cabos discloses the limitations of claim 19 as follows:
The computer device in accordance with Claim 13, wherein the request is received via a broadband powerline (BPL) connection, wherein the request originates from a ground-based modem (Cabos, paras. [0006], [0019]: transmitting communication requests from ground stations (i.e. ground-based modem) using broadband channels (i.e. BPL))., and wherein the multifactor authentication computer device and the one or more protected computer systems are aboard an aircraft (God, paras. [0037], [0042]: wherein the downloaded computer systems, user database and access control devices are onboard an aircraft).


Regarding claim 12, God, Cabos and Fons disclose the limitations of claim 1.
God discloses the limitations of claim 12 as follows:
The system in accordance with Claim 1, wherein the first authentication factor and the second authentication factor in the request are encrypted using a third encryption method (paras. [0014], [0040], [0042], [0044]: user features including the PIN/password (i.e. first authentication factor) and biometric data) are encrypted (i.e. encrypted using a third encryption method)), and wherein the at least one processor is further programmed to: 
extract the first authentication factor and the second authentication factor from the request (paras. [0014], [0040], [0044]-[0045], [0054]: obtaining/extracting the PIN/password and biometric data from the user input by the user (i.e. from request to access the system)); and 
decrypt the first authentication factor and the second authentication factor (paras. [0014], [0040], [0044], [0054]: decrypting the encrypted stored feature data including the PIN/password and biometric data) (see also Cabos, paras. [0008]: decrypting identifiers and MAC addresses).

	Regarding claim 13, God discloses the limitations substantially as follows:
A multifactor authentication computer device onboard a vehicle (para. [0037], Fig. 1A: aircraft) comprising at least one processor (paras. [0042], [0044]-[0045]: access control devices which may be located on or off the aircraft (onboard) and central rights management unit) in communication with a first onboard database, a second onboard database, and one or more onboard protected computer systems (paras. [0029], [0037], [0042], [0045]: user database of central rights management unit in communication with access control device and installed/protected computer systems of aircraft), wherein the first onboard database stores a first plurality of authentication data associated with a first factor for authentication (paras. [0040], [0042]: user database for storing features of user 4 including PIN/password), wherein the second onboard database stores a second plurality of authentication data associated with a second factor of authentication (paras. [0040], [0042]: user database for storing features of user 4 including biometric data), and wherein the at least one processor is programmed to: 
receive, from a user that is not onboard the vehicle, a request for access to the one or more protected computer systems, wherein the request contains authentication information including a first authentication factor and a second authentication factor (paras. [0009], [0029], [0040], [0044]-[0045]: receiving, from a user that is accessing an access control device located outside the aircraft, a request to access installed systems on the vehicle (i.e. onboard protected computer systems) comprising a password/PIN (i.e. first authentication factors) and biometric data (i.e. second authentication factors)); 
retrieve first factor authentication data associated with the user(paras. [0042], [0045], [0049]: retrieving stored feature data of user 4 including password/PIN (i.e. first factor authentication data)); 
compare the first factor authentication data with the received first authentication factor to determine [[if]] when there is a match (paras. [0040], [0044]-[0045], [0054]: comparing the stored user PIN/password (i.e. first factor authentication data) with received user password/PIN (i.e. received first authentication factor) to determine if there is match); 
retrieve the second factor authentication data associated with the user(paras. [0042], [0045], [0049]: retrieving stored feature data of user 4 including biometric data); 
compare the second factor authentication data with the received second authentication factor to determine [[if]] when there is a match(paras. [0040], [0044]-[0045], [0054]: comparing the stored biometric data (i.e. first factor authentication data) with received biometric features (i.e. received first authentication factor) to determine if there is match); and 
grant access to the one or more onboard protected computer systems [[if]] when all of the comparisons match (paras. [0029], [0047]: granting access to installed systems of the aircraft if the authentication data including the biometric and PIN/password are successfully authenticated).
God does not explicitly disclose the remaining limitations of claim 13 as follows:
retrieve first factor authentication data from the first onboard database, wherein the first onboard database is encrypted using a first encryption method;
retrieve the second factor authentication data from the second onboard database, wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately;
However, in the same field of endeavor, Cabos discloses the remaining limitations of claim 13 as follows:
retrieve first factor authentication data from the first onboard database (paras. [0050], [0075], [0090], [0109]: retrieving private key from onboard data storage medium of aircraft);
retrieve the second factor authentication data from the second onboard database (paras. [0017], [0048], [0070], [0109], [0111], [0113]: obtaining/retrieving a combination identifier of the recipient aircraft and a session key/bit position and shared key known to the aircraft (i.e. second factor authentication data) from a database of the aircraft, where are part of decrypted information that is stored in the database);
Cabos is combinable with God because both are from the same field of endeavor of preventing aircraft systems from being accessed by unauthorized individuals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Cabos’s method of retrieving the first and second authentication data from databases onboard the aircraft with the system of God in order to increase the security of the system by obtaining the first and second factor authentication data directly from the database onboard the aircraft rather than through an intermediary device that could be compromised.
Neither God or Cabos disclose the remaining limitations of claim 13 as follows:
wherein the first onboard database is encrypted using a first encryption method;
wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately;
However, in the same field of endeavor Fons discloses the remaining limitations of claim 13 as follows:
wherein the first onboard database is encrypted using a first encryption method (paras. [0016]-[0018]: memory of a first electronic control unit of a vehicle (i.e. first onboard database) is encrypted using an upgraded encryption algorithm);
wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately (paras. [0016]-[0018], [0044], [0049], [0054], [0067]: vehicle has multiple ECU’s and a second ECU has a second memory encrypted with a non-upgraded encryption algorithm (i.e. first and second encryption method are different), where the memory of the first ECU and the memory of the second ECU are separate);
Fons is combinable with God and Cabos because all three are from the same field of endeavor of preventing vehicular systems from being accessed by unauthorized individuals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fon’s method of storing data separately in a first and second database and upgrading encryption algorithms with the system of God and Cabos in order to increase the security of the system by ensuring that “the encryption circuitry [] is broken by hackers or others, the decryption or encryption can be updated to new and unbroken steps” (Fons, para. [0049]).  

	Regarding claim 20, God discloses the limitations substantially as follows:
A method for authenticating a user, the method performed by at least one processor onboard a vehicle in communication with at least one memory device, the method comprising: 
receiving, from a user, a request to access one or more protected computer systems, wherein the request contains authentication information including a first authentication factor and a second authentication factor(paras. [0009], [0029], [0040]: receiving, from a user, a request to access installed systems on the vehicle (i.e. onboard protected computer systems) comprising a password/PIN (i.e. first authentication factors) and biometric data (i.e. second authentication factors)); 
retrieving first factor authentication data associated with the user (paras. [0042], [0045], [0049]: retrieving stored feature data of user 4 including password/PIN (i.e. first factor authentication data)) a first onboard database storing a first plurality of authentication data associated with a first factor for authentication(paras. [0040], [0042]: user database for storing features of user 4 including PIN/password); 
comparing, via an onboard multifactor authentication system, the first factor authentication data with the received first authentication factor to determine if there is a match(paras. [0040], [0044]-[0045], [0054]: comparing the stored user PIN/password (i.e. first factor authentication data) with received user password/PIN (i.e. received first authentication factor) to determine if there is match); 
retrieving second factor authentication data associated with the user (paras. [0042], [0045], [0049]: retrieving stored feature data of user 4 including biometric data) a second onboard database storing a second plurality of authentication data associated with a second factor of authentication (paras. [0040], [0042]: user database for storing features of user 4 including biometric data); 
comparing, via an onboard multifactor authentication system, the second factor authentication data with the received second authentication factor to determine [[if]] when there is a match(paras. [0040], [0044]-[0045], [0054]: comparing the stored biometric data (i.e. first factor authentication data) with received biometric features (i.e. received first authentication factor) to determine if there is match); 
granting access to the one or more onboard protected computer systems [[if]] when all of the comparisons match(paras. [0029], [0047]: granting access to installed systems of the aircraft if the authentication data including the biometric and PIN/password are successfully authenticated); and
denying access to the one or more onboard protected computers systems [[if]] when there is not a match for all of the comparisons (paras. [0029], [0044], [0045], [0054]: terminating the authentication method and denying access to installed computer systems on the vehicle if the authentication features including the PIN/password and biometric data cannot be matched).
God does not explicitly disclose the remaining limitations of claim 20 as follows:
retrieve first factor authentication data from the first onboard database, wherein the first onboard database is encrypted using a first encryption method;
retrieve the second factor authentication data from the second onboard database, wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately;
However, in the same field of endeavor, Cabos discloses the remaining limitations of claim 20 as follows:
retrieve first factor authentication data from the first onboard database (paras. [0050], [0075], [0090], [0109]: retrieving private key from onboard data storage medium of aircraft);
retrieve the second factor authentication data from the second onboard database (paras. [0017], [0048], [0070], [0109], [0111], [0113]: obtaining/retrieving a combination identifier of the recipient aircraft and a session key/bit position and shared key known to the aircraft (i.e. second factor authentication data) from a database of the aircraft, where are part of decrypted information that is stored in the database);
Cabos is combinable with God because both are from the same field of endeavor of preventing aircraft systems from being accessed by unauthorized individuals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Cabos’s method of retrieving the first and second authentication data from databases onboard the aircraft with the system of God in order to increase the security of the system by obtaining the first and second factor authentication data directly from the database onboard the aircraft rather than through an intermediary device that could be compromised.
Neither God or Cabos disclose the remaining limitations of claim 20 as follows:
wherein the first onboard database is encrypted using a first encryption method;
wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately;
However, in the same field of endeavor Fons discloses the remaining limitations of claim 20 as follows:
wherein the first onboard database is encrypted using a first encryption method (paras. [0016]-[0018]: memory of a first electronic control unit of a vehicle (i.e. first onboard database) is encrypted using an upgraded encryption algorithm);
wherein the second onboard database is encrypted using a second encryption method, wherein the first encryption method and the second encryption method are different, and where the first onboard database and the second onboard database are stored separately (paras. [0016]-[0018], [0044], [0049], [0054], [0067]: vehicle has multiple ECU’s and a second ECU has a second memory encrypted with a non-upgraded encryption algorithm (i.e. first and second encryption method are different), where the memory of the first ECU and the memory of the second ECU are separate);
Fons is combinable with God and Cabos because all three are from the same field of endeavor of preventing vehicular systems from being accessed by unauthorized individuals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Fon’s method of storing data separately in a first and second database and upgrading encryption algorithms with the system of God and Cabos in order to increase the security of the system by ensuring that “the encryption circuitry [] is broken by hackers or others, the decryption or encryption can be updated to new and unbroken steps” (Fons, para. [0049]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over God (US 2016/0148449) in view of Cabos (US 2012/0177198) and Fons (US 2018/0217942), as applied to claim 1, further in view of Datta (US 2019/0058728).
Regarding claim 11, God and Cabos disclose the limitations of claim 1.
Neither God, Cabos or Fons disclose the limitations of claim 11 as follows:
The system in accordance with Claim 1, further comprising a third database storing a plurality of user identifier information, wherein the request includes a first user identifier, wherein the first database stores the first plurality of authentication data based on a second user identifier, and wherein the processor is further programmed to: 
retrieve, from the third database, the second user identifier based on the first user identifier, wherein the first user identifier and the second user identifier are different; and 
retrieve the first factor authentication data associated with the user based on the second user identifier
However, in the same field of endeavor, Datta discloses the limitations of claim 11 as follows:
The system in accordance with Claim 1, further comprising a third database storing a plurality of user identifier information, wherein the request includes a first user identifier, wherein the first database stores the first plurality of authentication data based on a second user identifier (Datta, paras. [0047], [0049], [0052], [0056], [0059]: persistent memory of the server storing user identification information and tokens, wherein the first user input (i.e. first user identifier) is received as part of a request to access the vehicle, wherein the user identification information are stored based on tokens (i.e. second user identifier)), and wherein the processor is further programmed to: 
retrieve, from the third database, the second user identifier based on the first user identifier, wherein the first user identifier and the second user identifier are different (Datta, paras. [0047], [0049]-[0050], [0052], [0056], retrieve from the persistent memory, the token based on the first user input, wherein the first user input and the token are distinct/different from one another); and 
retrieve the first factor authentication data associated with the user based on the second user identifier (Datta, paras. [0051]: obtaining a one-time password (i.e. first factor authentication data) on the basis of the token based on authenticating the token (i.e. second user identifier)).
Datta is combinable with God, Cabos and Fons because all four are from the same field of endeavor of preventing vehicular systems from being accessed by unauthorized individuals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Datta’s method of retrieving first factor authentication data based on the second user identifier with the system of God, Cabos and Fons in order to increase the security of the system by ensuring that the first factor authentication data cannot be retrieved until a validated second user identifier has been obtained.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Prior art considered but not relied upon includes:
1) Arnouse (US 2005/0219064) user inputs biometric data in order to authenticate user to aircraft to prvevent hijacking of aircraft (paras. [0019]-[0020]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
.